Citation Nr: 1143993	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-08 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from March 1966 to January 1968.  He served in the Republic of South Vietnam from January 31, 1967, to January 30, 1968.  His military decorations are the National Defense Service Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, and two Overseas Bars.  His military occupational specialty was automotive mechanic.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The service treatment records (STRs) are negative for psychiatric disability but do confirm that he was seen for treatment for nonpsychiatric reasons in March 1967, while in Vietnam.  His service personnel records document that he served in the Republic of South Vietnam from January 31, 1967, to January 30, 1968, and that during that time his military occupational specialties were automotive maintenance repairman and general vehicle repairman.  

A VA staff psychologist reported in September 2005 that he had provided the Veteran psychotherapy for the last 5 months.  While in Vietnam the Veteran had taken emergency leave due to a family crisis.  To leave Vietnam he had had to take a flight in which he was forced to ride with many coffins of dead soldiers.  He had had to help load and unload the coffins on and off the plane.  He reported that he still had nightmares in which he was surrounded by coffins and the he could not get away from the dead.  Upon awakening from the nightmares, he would be sweating profusely and filed with dread and terror.  His diagnosis was PTSD and he presented with the classic symptoms cluster for this disorder.  He had had severe sleep disturbance due to the nightmares of coffins and dead soldiers.  He demonstrated a diminished interest and participation in significant activities.  He had intense feelings of estrangement and detachment from others.  He had a restricted range of affect and had difficulty expressing his feelings.  He felt depressed and anxious much of the time.  He was irritable and prone to outbursts of anger.  He had difficulty sustaining concentration and was easily distracted.  He displayed hyperviligance and had an exaggerated startle response.  

The VA staff psychologist also reported that the Veteran was now unemployed due to the intensity and frequency of his trauma related symptoms.  It was likely that he would remain unemployed for the foreseeable future.  In summary, the Veteran's diagnosis was PTSD that was directly related to his experiences in Vietnam.  The trauma related symptoms had had a profoundly negative impact on his vocational functioning and it was doubtful that he would ever return to work again.  

On VA psychiatric examination in March 2007 the Veteran's claim file and VA medical records were reviewed.  The Veteran's multiple physical problems were listed.  The Veteran reported his childhood history, indicating that he had had no emotional or psychiatric problems prior to his military service.  He had had automotive training prior to and during his military service.  While in Vietnam he had worked primarily as a mechanic but had also had to do guard duty.  When asked if he had experienced combat he replied "I wouldn't say."  However, he reported having come under fire three to four times a month, especially when he had to go into the field to repair damaged vehicles.  He stated that he did not sustain any combat injuries.  He had not had any disciplinary actions taken against him during military service.  

In describing what the Veteran felt was most stressful about his military experience, he stated that his most stressful experience was coming under fire on his first day in Vietnam.  His second most stressful experience was coming under fire while working on equipment.  He also stated that he had experienced stress from performing guard duty for 24 hours.  Also, he had been stressed by having to be on a transport flight, for emergency leave, that was filled with coffins, and stated that this had freaked him out.  

The Veteran reported that after his military service he had done automotive work for car dealerships.  However, due to his short temper and being ill-mannered, he had lost his employment and his marriage was rocky.  He had gone on disability after his knees went bad.  Since his military service he had experienced a number of stresses, including the death of his parents and his physical ailments.  He had started outpatient psychotherapy last year and this had been his first psychiatric treatment.  He had sought this treatment due to sleep problems and experiencing flashbacks.  He reported having drunk heavily while in Vietnam but stopped drinking heavily in 1969.  His VA medical records indicated that he was first seen for outpatient psychotherapy in May 2005 and he continued to see a psychologist on a monthly basis.  

As to subjective complaints, the Veteran reported being often depressed.  He had first become aware of being depressed about 4 or 5 years ago.  He denied anxiety or panic attacks, as well as suicidal and homicidal ideation.  He also denied auditory and visual hallucinations.  He related that practice shooting at a nearby gun club caused him to experience a comparable psychological state to that which he had experienced during military service when he had come under fire.  He denied paranoia and intrusive thoughts.  He complained of sleep disturbance and having dreams of being under fire or of people being wounded or hurt.  He estimated that this had been occurring 3 or 4 times weekly for years.  He reported being easily irritated, including having road rage.  For the past 5 years he had avoided crowds.  

The examiner noted that there seemed to be some inconsistency in the Veteran's report regarding his depression.  While his 2005 depressive screen was positive for depression, there was no mention in any of his later psychotherapy sessions of his reporting any feelings of being depressed.  His reports of being easily angered, however, were consistent with his past history.  The examiner also reported that the Veteran was somewhat inconsistent in describing his comfort with others, noting at one point that he could be friendly and enjoyed small crowds but at another time stating that he avoided crowds.  Also, his recent psychotherapy notes reflected considerable social involvement.  For example, a December 2006 entry noted that he was quite busy with veterans groups and his therapist advised the Veteran not to over schedule himself.  

As to the question of PTSD, the examiner indicated that the evidence was inconsistent.  In PTSD screenings in 2005 and 2006, the Veteran denied PTSD-related symptoms; specifically, he denied experiencing anything that was so frightening, horrible or upsetting that he reacted with nightmares or unwanted thoughts, that he tried to avoid thinking about it or situations that reminded him of it.  He denied being constantly on guard or watchful or easily startled, or feeling numb or detached.  During the same 2006 screening, he reported unspecified trauma related symptoms to his therapist.  

During the current psychiatric examination the Veteran reported having come under fire several times while in Vietnam.  Yet, when asked, he denied that he experienced combat.  While he reported being particularly troubled by having been in a plane with coffins, he did not report experiencing intense fear, helplessness or horror from coming under fire.  The Veteran reported persistently re-experiencing the trauma of coming under fire by having recurring dreams of the event.  He denied recurrent intrusive thoughts or acting or feeling as if the traumatic event was recurring.  He denied flashbacks of the traumatic event.  He denied intense psychological distress or physiological reactivity to external cues that symbolized or resembled an aspect of the traumatic events.  He denied persistently avoiding stimuli associated with the trauma, or a numbing of general awareness.  Rather, he remained so involved with veteran causes that he had to be advised by his therapist not to over schedule himself.  

The examiner noted that the Veteran reported irritability and outbursts of anger but noted that it was unclear whether this was related to trauma or a separate personality-related problem.  The Veteran did not report that these disturbances caused impairment of social or occupational functioning.  Rather, he maintained close relationships with his daughter, son-in-law; had friends; and remained very active in veterans causes.  He was currently disabled and unable to work due to a medical condition related to his knees.  

No psychological testing was administered.  The diagnosis was a depressive disorder, not otherwise specified (NOS).  The examiner's overall impression was that the Veteran met some of the DSM-4 Axis I criteria for a depressive disorder, NOD, having felt depressed for the past 4 or 5 years.  He did not show any clear and consistent evidence of meeting the DSM-4 criteria for a second DSM-4 Axis I diagnosis.  While he reported some PTSD-like symptoms, the available information was inconsistent and he did not meet all the DSM-4 criteria for a diagnosis of PTSD.  The impact of his depressive disorder on his social functioning seemed to be minimal because he reported having close relationships with his daughter, son-in-law; having friends; and remaining very active in veterans causes.  

The VA staff psychologist that wrote the September 2005 report, created another report in June 2007 in which it was stated that he had treated the Veteran in psychotherapy for the past 2 years.  The Veteran had made progress but was still troubled.  His diagnosis was PTSD. In addition to having had to be in a plane filled with dead soldiers, he had witnessed the death of several American soldiers.  In response to these traumatic events, he had developed the classic symptom cluster associated with PTSD.  He had sleep disturbance due to nightmares based on being in the proximity of dead bodies.  He demonstrated marked diminished interest and participation in significant activities.  He had feelings of detachment and estrangement from others.  He had a restricted range of affect and had difficulty expressing his feelings.  He was irritable and prone to outbursts of anger.  He had difficulty sustaining concentration and was easily distracted.  He displayed hyperviligance and had an exaggerated startle response.  His prognosis was guarded.  He had worked well in treatments but was still troubled by trauma-related symptoms.  He was presently unemployed and would not return to the work force.  It was not clear whether he could develop the skills necessary to better control his trauma-related symptoms.  

A July 2008 Memorandum from the JSRRC Coordinator reflects that a formal finding was made that there was a lack of information required to corroborate the stressor(s) associated with the Veteran's claim for service connection for PTSD.  It was noted that the Veteran had served in Vietnam with the 632nd Heavy Equipment Maintenance (HEM) Company (GS), USARPAC, as an Automotive Maintenance Repairman (MOS 63C20) from February 1967 to January 1968 but the record was absent any decoration or award signifying direct participation in combat operations and his previously claimed in-service stressors either lacked sufficient detail to attempt confirmation or, by their very nature were incapable of substantiation.  Thus, any further attempt at verification would be futile.  

In a March 2009 addendum from the JSRRC Coordinator it was noted that at the request of the VA Decision Review Officer (DRO) the Veteran's unit history for the 632nd HEM Company was reviewed and there was no event which would concede the Veteran's stressor for PTSD and, so, the prior July 2008 PTSD memo remained in effect.  

Further Development

In the November 2011 Informal Hearing Presentation, the Veteran's service representative specifically requested the application of 38 C.F.R. § 3.304(f)(3) to the facts of this case.  

In this regard, generally lay evidence alone is not sufficient to establish the occurrence of a claimed in-service stressor.  However, effective July 13, 2010, 38 C.F.R. § 3.304(f) (3) (stressor related to POW experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed.Reg. 39843 through 39852 (July 13, 2010). 

This new provision, 38 C.F.R. § 3.304(f)(3), has four essential elements.  First, the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the response thereto must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Second, a VA psychiatrist or psychologist, or one contracted by VA, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the symptoms are related to the claimed stressor.  Third, there must be in the record no clear and convincing evidence to the contrary, and fourth, the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  See 75 Fed.Reg. 39843, 39845 (July 13, 2010).  

"A MOS may be considered as evidence of exposure to a stressor, including hostile military or terrorist activity. See Veterans Benefits Administration (VBA) Adjudication Procedures Manual Rewrite M21-1MR (Manual M21-1MR), Part IV, subpart ii, ch. 1, sec. D, para. 13.k.  However, a particular MOS does not necessarily establish such an exposure.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996)."  75 Fed.Reg. 39843 (July 13, 2010).  The new 38 C.F.R. § 3.304(f)(3) provision has no geographic requirement and is not limited to service in a combat zone or on land.  75 Fed.Reg. 39843 (July 13, 2010).  

"As stated in the rule, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance.'  (Emphasis added).  The term 'circumstance' means 'a condition, fact, or event accompanying, conditioning, or determining another: an essential or inevitable concomitant.' Webster's Ninth New Collegiate Dictionary, 242 (1990).  Therefore, the rule provides that a veteran's 'fear' need not emanate from a single event or be consistent with the veteran's MOS but rather the fear may result from conditions to which the veteran was exposed during service."  75 Fed.Reg. 39843 and 39844 (July 13, 2010).  "[A]n event does not have to be lethal.  As provided in the rule, the traumatic event can involve actual or threatened serious injury, as well as death, or a threat to the physical integrity of the veteran or others."  75 Fed.Reg. 39843, 39844 (July 13, 2010).   

"The effect of the rule is to relax the evidentiary standard for establishing the occurrence of an in-service stressor for certain veterans, and the rule is limited to cases in which the claimed stressor is related to the veteran's fear of hostile military or terrorist activity []."  75 Fed.Reg. 39843, 39846 (July 13, 2010). 

The 2007 VA psychiatric examiner suggested that some of the Veteran's symptoms which were suggestive of PTSD might be due to a personality disorder.  Developmental defects, such as personality disorders which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2010); see also Johnson v. Principi, 3 Vet. App. 448, 450 (1992).  However, the 2007 VA psychiatric examiner did not formally diagnosis any personality disorder.  In light of this, and the request for the application of the provisions of 38 C.F.R. § 3.304(f)(3), the case must be remanded for further development.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA psychiatric examination by medical personnel other than his treating VA psychologist to determine the nature and etiology of any psychiatric disability found to be present.  

The claim folder should be made available to and reviewed by the examiner, and the examiner should acknowledge such review in the examination report.  

All necessary tests should be conducted, and the examiner must rule in favor of or exclude a diagnosis of PTSD.  

The examination report should contain a detailed account of all manifestations of any psychiatric disability found to be present.  The examiner should provide a complete rationale for any opinions provided, which is based upon medical principles and the evidence of record.  

If the examiner diagnoses the Veteran as having PTSD, then the examiner should indicate the stressor(s) underlying that diagnosis.  

Additionally, and even if alleged stressors are not verified in the record, if PTSD is diagnosed, the examiner must determine whether is it at least as likely as not (50 percent or greater probability) that the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity.  

The examiner should also determine whether the Veteran has an acquired psychiatric disorder other than PTSD (e.g., the depressive disorder, NOS, diagnosed on VA psychiatric examination in March 2007), and; if so, specify the diagnosis (or diagnoses).  An opinion should be rendered was to whether it is at least as likely as not (50 percent or greater probability) that any current diagnosis of a psychiatric disorder, other than PTSD, had its onset during service; or, was such a disorder caused by any incident or event that occurred during service.  

Additionally, since the March 2007 VA psychiatric examination suggested that the Veteran might have a personality disorder but did not specifically diagnosis a personality disorder, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran does, in fact, have a personality disorder and, if so, whether any of the symptoms thereof could overlap any possible diagnosis of or be mistaken as symptoms of PTSD (as suggested by the March 2007 VA psychiatric examiner).  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against a causal relationship.  

The report of the psychiatric examination should be associated with the veteran's claims folder.   

The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may result in the denial of the original claim for service connection. 

2.  To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After completion of the foregoing and after undertaking any further development deemed warranted by the record, the RO must readjudicate the Veteran's claim on the merits.  If the determination remains adverse to the Veteran, then he and his representative should be furnished with a Supplemental Statement of the Case and should be afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010). 

